DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to applicant's amendment filed on 21 October 2021.  The amendment filed 21 October 2021 amended claims 1, 3, 5, and 7.  Claim 8 has been canceled and claims 2, 4, and 6 were previously cancelled.  Currently Claims 1, 3, 5, and 7 are pending and have been examined.  The Examiner notes that the 101 rejection has been maintained. 

Response to Arguments

Applicant's arguments filed 21 October 2021 have been fully considered but they are not persuasive.

The Applicant argues on pages 5-6 that “claim 1 performs each of the limitations with the computer and is thus not organizing human activity or a mental process”.  
The Examiner respectfully disagrees.
In response to the arguments the Examiner points out that as noted in the previous Office Action the even with the utilization of a computer what is claimed is viewed as being merely 
Thus the claims recites an abstract idea directed to a mental process (i.e. collecting and updating information regarding a task with respect to a case in order to assign the proper tasks to the right personnel).  Using a computer to receiving, adding, selecting, colleting, gathering, processing, comparing, and saving the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.
The of receiving, adding, selecting, starting, and cancelling information regarding a task with respect to a case in order to assign the proper tasks to the right personnel would clearly be to a mental activity that a company would go through in order to decide tasks to assign to patients.  The specification makes it clear that the claimed invention is directed to the mental activity consisting of data gathering, data analysis to determine how assign tasks for specific cases:
  Therefore the rejection is maintained.

The Applicant argues on pages 6-7 that “paragraph 24, describes that, between the original deployment of the case management solution and the update to the case management solution, thousands of cases instances may have been created, and some of these case instances will be affected by the changes to the case management solution and will thus need to be updated…”.  
The Examiner respectfully disagrees.
In response to the arguments the Examiner points out that as noted above even with the utilization of a computer what is claimed is viewed as being merely data that could be printed out and analyzed using a pen and paper in the form of merely analyzing data.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).  Specifically, with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a 

The Applicant argues on page 7 that “in addition, Applicant respectfully submits that claim 1 is similar to the patent-eligible subject matter of Amdocs”.  
The Examiner respectfully disagrees.
In response to the arguments the Examiner points out that in the case of the AMDOCS (Israel) Limited v. OPENET TELECOM INC. it was discloses that the claims stated that “these components are arrayed in a distributed architecture that minimizes the impact on network and system resources. Id. at 3:56–65. Through this distributed architecture, the system minimizes network impact by collecting and processing data close to its source. Id. The system includes distributed data gathering, filtering, and enhancements that enable load distribution. Id. at 4:33–42. This allows data to reside close to the information sources, thereby reducing congestion in network bottlenecks, while still allowing data to be accessible from a central location. Id. at 4:35–39. Each patent explains that this is an advantage over prior art systems that stored information in one location, which made it difficult to keep up with massive record flows from the network devices and which required huge databases. See, e.g., id. at 4:39–42.  With respect to the instant application it is not clear there is a specific (method/system/computer readable medium) of managing data in such specificity to align with the AMDOCS (ISRAEL) case.  As the instant application’s claims are viewed as the merely the manipulation or reorganization of data and the claims in the instant application do not use limited rules in a process specifically designed to achieve an improved technological result in conventional industry practice therefore 

The Applicant argues on page 8 that “claim 1 is similar to the patent eligible Koninklijke KPN N.V. V. Gemalto M2M GMBH”.  
The Examiner respectfully disagrees.
In response to the arguments the Examiner points out that while the Patent Office has not Officially provided guidance regarding the Koninklijke.  However, the Examiner notes that unlike the Koninklijke case it is viewed that in the instant application the claims do not recite with the needed level of specificity a particular technical improvement over the prior art, where the improvement is described as such in the specification, is better equipped to survive a § 101 challenge than a claim lacking either of these qualities.  It was determined in the Koninklijke case that the “improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process." and this is not clear in the instant application.
Additionally the of receiving, adding, selecting, starting, and cancelling information regarding a task with respect to a case in order to assign the proper tasks to the right personnel would clearly be to a mental activity that a company would go through in order to decide tasks to assign to patients.  The specification makes it clear that the claimed invention is directed to the mental activity consisting of data gathering, data analysis to determine how assign tasks for specific cases.  Therefore the rejection is maintained.


The Applicant argues on pages 8-9 that “claim 1 provides a practical application”.  
The Examiner respectfully disagrees.
In response to the arguments the Examiner points out that as noted in the previous Office Action the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and additionally the receiving, adding, selecting, starting, and cancelling steps required to perform the collecting, processing, and saving steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 
The claim recites the additional element(s): that the case management solution is used to perform the associating step.  The case management solution in both steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (collecting and updating information regarding a task with respect to a case in order to assign the proper tasks to the right personnel).  This generic case management limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 
The claim recites the additional element(s): receiving, adding, selecting, starting, and cancelling steps provide the identifying and associating steps. The receiving, adding, selecting, starting, and cancelling steps are recited at a high level of generality (i.e., as a general means of collecting and updating information regarding a task with respect to a case in order to assign the 
	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).
Generally, Examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132   For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.  Even using a generic computer this does not show an improvement to the technology and therefore the rejection is maintained.

The remaining Applicant's arguments filed 21 October 2021 have been fully considered but they are viewed as moot in view of the new grounds of rejection necessitated by amendment.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) 1, 3, 5, and 7 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 1, 3, 5, and 7 is/are directed to the abstract idea of collecting and updating information regarding a task with respect to a case in order to assign case to the correct task group. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than 
 
Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1, 3, 5, and 7) is/are directed to a computer implemented method and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1, 3, 5, and 7 recite(s) a mental process or certain methods of organizing human activity.  Specifically the independent claim 1 recite a mental process: as drafted, the claim recites the limitation of identifying tasks associated with the case instance and processing the case instance which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “case management solution,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “case management solution” language, the claim encompasses the user manually collecting information regarding case instances and assigning tasks based on the case instance. The mere nominal recitation of a generic case management solution does not take the claim limitation out of the mental processes 

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and additionally the receiving, adding, selecting, starting, and cancelling steps required to perform 

The claim recites the additional element(s): that the case management solution is used to perform the associating step.  The case management solution in both steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (collecting and updating information regarding a task with respect to a case in order to assign the proper tasks to the right personnel).  This generic case management limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): receiving, adding, selecting, starting, and cancelling steps provide the identifying and associating steps. The receiving, adding, selecting, starting, and cancelling steps are recited at a high level of generality (i.e., as a general means of collecting and updating information regarding a task with respect to a case in order to assign the proper tasks to the right personnel), and amounts to mere data collecting, which is a form of insignificant extra-solution activity. The case management solution that performs the comparison step is also recited at a high level of generality, and merely automates the identifying and processing steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (collecting and updating information regarding a task with respect to a case in order to assign the proper tasks to the right personnel). 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) recite(s) receiving an update, adding a new task, selecting a case instance, associating the new task, starting any other task, and cancelling any other task are viewed as an abstract idea in the form of a mental process.  This 

Thus the claims recites an abstract idea directed to a mental process (i.e. collecting and updating information regarding a task with respect to a case in order to assign the proper tasks to the right personnel).  Using a computer to receiving, adding, selecting, colleting, gathering, processing, comparing, and saving the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.
The of receiving, adding, selecting, starting, and cancelling information regarding a task with respect to a case in order to assign the proper tasks to the right personnel would clearly be to a mental activity that a company would go through in order to decide tasks to assign to patients.  The specification makes it clear that the claimed invention is directed to the mental activity consisting of data gathering, data analysis to determine how assign tasks for specific cases:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            No Claims recite limitations which further limit the claimed analysis of data.

Claim 3, 5, and 7 recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required with respect to the currently filed claims the implementing steps can be found in Schiller which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

No Claims recites limitations directed to claim language viewed non-functional data labels.  

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the cases what type of tasks to assign.  This is not a 

Step 2B

The claim(s) 1, 3, 5, and 7 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or 

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s) as supported by the Schiller reference. An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why 

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiller (U.S. Patent Publication 2010/0100572 A1) in view of Nakayama et al. (U.S. Patent 5,920,893) (hereafter Nakayama).

	Referring to Claim 1, Schiller teaches a computer-implemented method, comprising:

Receiving, by the computer, an update to an existing case management solution in a production environment wherein the existing case management solution comprises a case type definition with at least one task, and wherein the received update to the existing case management solution comprises adding a new task to the case type definition (see; par. [0044] of Schiller teaches an update to a legal case as part of docketing and reporting activities related to the case or cases, and utilizes par. [0038] the description (i.e. definition) in the case to associate the tasks that need to be performed (i.e. action on the case)).

Schiller does not explicitly disclose the following limitations, however,

Crowhurst teaches in response to receiving the update, selecting, by the computer, a case instance from a target repository storing a plurality of case instances, wherein the selected case instance was created using the case type definition with the at least one task before the update to the existing case management solution to add the new task was received (see; Abstract of Crowhurst teaches verifying before an update is stored, par., [0055]-[0056] then updating a case to a specific targeted source, and par. [0168] additionally checking if the update is valid based on reference information (i.e. definition)), and
Associating, by the computer, the new task with the selected case instance (see; par. [0067] of Crowhurst teaches linking new tasks with cases), and
Starting, by the computer, the new task (see; par. [0121] of Crowhurst teaches creating a new task),
in response to the started new task being in an inclusive task group associated with the selected case instance, starting, by the computer, by the computer at least one other task in the inclusive task group (see; Table 15, pg. 15-18 of Crowhurst teaches making a decision using a decision support for starting a new task and determining if part of a group or not (i.e. inclusive or exclusive) and determining which one to start, par. [0157] deciding on an inclusive task list for a specified group).
in response to the started new task being in an exclusive task group associated with the selected case instance, cancelling, by the computer, at least one other task in the exclusive task group (see; Table 15, pg. 15-18 of Crowhurst teaches making a decision using a decision support for starting a new task and determining if part of a group or not (i.e. inclusive or exclusive) and determining which one to cancel, par. [0157] deciding on whether a task is associated with specific groups).

The Examiner notes that Schiller teaches similar to the instant application teaches computerized legal case management system incorporating reconciliation feature.  Specifically, Shiller discloses the docketing and reporting activities related to a legal case based on an established the proper database to store the case data it is therefore viewed as analogous art in the same field of endeavor. Additionally, Crowhurst teaches a management system and method to properly determine the allocation of tasks in a case management system to Crowhurst which computerized legal case management system incorporating reconciliation feature as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Schiller discloses the docketing and reporting activities related to a legal case based on an established the proper database to store the case data. However, Schiller fails to disclose in response in response to receiving the update, selecting, by the computer, a case instance from a target repository storing a plurality of case instances, wherein the selected case instance was created using the case type definition with the at least one task before the update to the existing case management solution to add the new task was received, associating, by the computer, the new task with the selected case instance, starting, by the computer, the new task, in response to the started new task being in an inclusive task group associated with the selected case instance, starting, by the computer, by the computer at least one other task in the inclusive task group, and in response to the started new task being in an exclusive task group associated with the selected case instance, cancelling, by the computer, at least one other task in the exclusive task group.

Crowhurst discloses in response to receiving the update, selecting, by the computer, a case instance from a target repository storing a plurality of case instances, wherein the selected case instance was created using the case type definition with the at least one task before the update to the existing case management solution to add the new task was received, associating, by the computer, the new task with the selected case instance, starting, by the computer, the new task, in response to the started new task being in an inclusive task group associated with the selected case instance, starting, by the computer, by the computer at least one other task in the inclusive 

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Schiller in response to receiving the update, selecting, by the computer, a case instance from a target repository storing a plurality of case instances, wherein the selected case instance was created using the case type definition with the at least one task before the update to the existing case management solution to add the new task was received, associating, by the computer, the new task with the selected case instance, starting, by the computer, the new task, in response to the started new task being in an inclusive task group associated with the selected case instance, starting, by the computer, by the computer at least one other task in the inclusive task group, and in response to the started new task being in an exclusive task group associated with the selected case instance, cancelling, by the computer, at least one other task in the exclusive task group as taught by Crowhurst since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Schiller and Crowhurst teach the collecting and analysis of data in order to manage updates to case management system and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 3, see discussion of claim 1 above, while Schiller in view of Crowhurst teaches the method above, Schiller further discloses a method having the limitations of,

Receiving, by a compuer, an input parameter that is used to connect to the production environment (see; par. [0013] of Schiller teaches the access to the case docket system so a user can input information (i.e. parameter) for a case).


Referring to Claim 5, see discussion of claim 1 above, while Schiller in view of Crowhurst teaches the method above, Schiller further discloses a method having the limitations of,

Receiving, by the computer, an input parameter that is used to select the case instance (see; par. [0037] of Schiller teaches receiving an input from a user to access a case as a case number).


	Referring to Claim 7, see discussion of claim 1 above, while Schiller in view of Crowhurst teaches the method above, Schiller further discloses a method having the limitations of,

Receiving, by the computer, one or more input parameters that identify one or more tasks to include and one or more tasks to exclude as part of the update to the existing case management solution (see; par. [0050] of Schiller teaches determine which case need to be updated (i.e. task of updating) based on identifying information, par. [0067] based on rules for each to type of document to be added (i.e. task to add) (inclusive or exclusive).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/S.S.S/Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623